Citation Nr: 1535541	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  05-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly dependency and indemnity compensation (DIC) based on recognition as a helpless child of a deceased veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Arthur F. Menchavez, Agent


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1941 to January 1943 and from April 1945 to June 1946.  He died in March 1947.  The appellant seeks benefits as the Veteran's surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

In December 2006, the Board denied the appellant's claim.  He appealed the decision to the Court of Appeals for Veterans' Claims (Court).  In April 2009, the Court remanded the case to the Board pursuant to a Joint Motion for Remand.  In February 2010, the Board remanded the case for additional development.  In November 2012, the Board again denied the appellant's claim.  He appealed, and the Court vacated the Board's decision and remanded the case in a March 2014 memorandum decision.  In October 2014, the Board remanded the case for additional development consistent with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional remand is needed to adjudicate the appellant's claim.  Monthly compensation is available for an adult child of a veteran who died of service-connected causes if the person was "permanently incapable of self-support" prior to the age of 18.  38 U.S.C.A. §§ 101(4)(A)(ii), 1314(b).  VA has defined a helpless child as one "permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years." 38 C.F.R. § 3.356(a).  The RO granted service-connection for the cause of the Veteran's death in November 2004.  Thus, the remaining question is whether the appellant was permanently incapable of self-support by the age of 18.  

An additional medical opinion is needed.  A March 2015 opinion addressing the appellant's hearing loss is of record.  In regard to the other claimed disability, in March 2015, the VA examiner stated that he could not provide an opinion as to whether the appellant was mentally incapable of employment prior to age 18 because of the lack of mental health records from that time.  However, the appellant has not asserted mental health disability, but instead, his brother reported that the appellant's back disability prevented him from completing school and working and his hearing loss was also a great barrier to self-support.  In an October 2007 statement, Dr. E.B.C. diagnosed the appellant as developing progressive kyphosis of the thoracic spine after a fall at age 12.  He further noted that the appellant was non-productive since the start of the disease.  His conclusion is without supporting rationale or a discussion of the limitations caused by the kyphosis.  Thus, an additional medical opinion would be helpful in determining how the appellant's back disability limited him prior to attaining the age of 18.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA orthopedic physician (M.D.).  The claims file must be sent to the physician for review.
 
(a)  The physician should review all of the lay and medical evidence (including the October 2007 report of the spine) that refers to the time period up to the appellant's 18th birthday.  

(b) After reviewing this evidence, the physician should indicate whether it is at least as likely as not (50 percent probability or more) that the appellant was permanently incapable of self-support by reason of physical defect at the date of attaining the age of 18 years, i.e., July 1960.  In making this determination, the physician should do the following: 

(i) consider statements of the appellant's brother noting: (1) the appellant's "profound loss of hearing and hunchback condition dates back before he reached 18 years of age" (2) that his "pains and difficulties in studying at Lourdes School led to make up classes and aborted high school" and that "[l]ater attempts to study tailoring proved futile due to the off and on back pain while sitting" and (3) that his affidavit was executed "to establish the fact that [the appellant's] permanent incapacity and dependency occurred before 18 years old and it was clear that [his] recurring back pain and profound loss of hearing made him entirely dependent for support from the rest of the family." 

(ii)  regarding Dr. E.B.C.'s diagnosis of kyphosis secondary to Pott's disease and a fall at age 12, the physician should explain how kyphosis affects the back and explain what are common symptoms and limitations from kyphosis.

(iii) if possible to determine from the evidence, the physician should explain what were the appellant's limitations from kyphosis prior to age 18, July 1960.

(iv) the physician should indicate whether the appellant could have by his own efforts have obtained employment that would have provided him with sufficient income for his reasonable support. 

A complete rationale should accompany any opinion provided. 

2.  If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




